UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:September 30, 2010 Item 1. Report to Stockholders. TCM GROWTH FUNDS ANNUAL REPORT TCM Small Cap Growth Fund TCM Small-Mid Cap Growth Fund September 30, 2010 TCM GROWTH FUNDS Table of Contents Letter to Shareholders 2 TCM Small Cap Growth Fund Performance Discussion 6 Performance 8 Fund Information 9 Schedule of Investments 10 TCM Small-Mid Cap Growth Fund Performance Discussion 13 Performance 15 Fund Information 16 Schedule of Investments 17 Fund Expense Examples 20 Financial Statements Statements of Assets and Liabilities 22 Statements of Operations 23 Statements of Changes in Net Assets 24 Financial Highlights 26 Notes to Financial Statements 28 Report to Shareholders 36 Approval of Investment Advisory Agreement 37 Trustees and Executive Officers 40 Additional Information 44 Privacy Policy 45 1 TCM GROWTH FUNDS November 10, 2010 Dear Fellow Shareholder: Thank you for your investment in the TCM Small Cap Growth Fund (the “Small Cap Fund”) and the TCM Small-Mid Cap Growth Fund (the “SMID Cap Fund”).This is the annual report to shareholders of the Funds, covering the fiscal year ended September 30, 2010.The report includes a discussion of the factors that impacted the performance of the Funds for the period, as well as information on Fund expenses and holdings.The report also contains the audited financial statements of each Fund and a Report of Independent Registered Public Accounting Firm.The discussions on performance and Fund information for the Small Cap Fund and the SMID Cap Fund begin on pages 6 and 13, respectively. While the equity market has had a general upward bias for the period, it has been the proverbial roller coaster with the Russell 2000® Index up or down more than 5% in 9 of the last 12 months. The remainder of this letter summarizes the market environment over the past fiscal year and our current investment outlook. After two extremely strong quarters, the stock market corrected in October 2009 as investors took profits and mutual funds restructured portfolios due to tax considerations before the end of October.This correction was anticipated but was shallower than we expected given the significant run up from the March 2009 low.As evidence continued to pour in that the recoveries in many of the emerging markets (China, India, Indonesia) were real and sustainable, the market again began its march upward with the Russell 2000® Growth Index up 3.09% and 8.56% for November and December, respectively, after posting a return of -6.95% for October.Unlike the second and third quarters of 2009, performance this quarter was driven by non-micro cap and higher quality stocks as investors returned to a focus on earnings growth and better balance sheets.The top performing economic sectors for the period were Telecomm Services, Energy, Technology and Materials.Companies continued to deliver positive earnings revisions in the fourth quarter but the quality of those results was mixed as extremely strong expense management in 2009 continued to drive most of the upside, rather than a strong rebound in revenues. The first quarter of 2010 saw an extension of the rally that began in March 2009 but not without some significant volatility.After starting the year on a positive note, the stock market suddenly reversed course in the second half of January in the face of numerous negative signals – policy action by China to cool its overheated real estate market; concerns over Greece’s ability to meet its debt obligations and the contagion effect on other European countries; doubts about Bernanke’s reconfirmation; a dysfunctional Congress; and the uncertainty over healthcare reform.But continuing signs of strengthening economic growth caused the market to rebound strongly through February and March.While the Russell 2000® Index 2 TCM GROWTH FUNDS ended up 8.9% for the quarter, it took a 16% rise from the February 8th low to get to that mark.In this environment, small cap stocks led the charge and value outperformed growth, reversing the trends in the fourth quarter of 2009.With a stronger dollar, commodity prices paused in the first quarter and gave back some of their recent gains, although oil continued to march upward.The Federal Reserve remained accommodative with respect to interest rates, maintaining a target range of 0% to 0.25% for the fed funds rate, citing current economic conditions, low rates of capacity utilization, and subdued inflation trends.They also reiterated that these conditions warranted exceptionally low rates for an “extended period.” The start of the second quarter was a continuation of the positive investor sentiment that carried the day in March – a sense that the worldwide economic recovery was still on track and that the U.S. economy was continuing to improve.Leading economic indicators appeared to be decelerating, however, and the stock market finally took a breather in late April from the tremendous run off the March 2009 lows.Unfortunately the “breather” caused some real pain, and the Dow Jones Industrial Average posted its worst May performance since 1940 as investor fears came roaring back in response to macroeconomic events that called into doubt the future speed of economic recovery.In particular, inflationary pressures have triggered an ongoing tightening of bank lending in China, and the sovereign debt crisis in Greece threw the Euro currency into a tailspin and raised fears of contagion to other European Union economies.The Volatility Index (VIX) spiked from 17 to 45 during May, which is extreme, and fear ruled the day.With the U.S. dollar strengthening in a “flight to safety” due to the Euro crisis and fears that global economic growth has peaked and could slow, stock prices of companies exposed to world growth drivers suffered the most.While small cap stocks performed better than large caps, the Russell 2000® Index posted its worst second quarter performance ever.As a proxy for the feared loss of economic momentum, the yield on the 10-year Treasury note dropped below 3% by the end of the quarter.The continuing BP oil spill in the Gulf and the level of debt at the national, state, and municipal level all contributed to a “glass half empty” market psychology. The stock market provided some much needed relief from the May/June swoon and rallied in July as investors shook off concerns about the economy and fears of a double dip.In many respects this snap back rally was a continuation of the whipsaw market that we have seen throughout the year and was a precursor to the roller coaster ride to come for the rest of the third quarter.August resurrected the fears of a double dip recession with the continued decline in consumer and business confidence due to regulatory and legislative uncertainty, the prospects for anti-growth tax policies, lower consumer spending and a stalled housing market.Businesses, uncertain about the strength of their own sales or the economic recovery, are hoarding cash and reluctant to hire and expand operations. Essentially, 3 TCM GROWTH FUNDS the July/August months were a wash as investors sorted out the direction of the economy. The market staged a phenomenal comeback in September, historically the worst performing month of the year, with the Russell 2000 and 2500 indexes posting the best returns for that particular month ever.Economic concerns that dominated investor sentiment in August had reduced near and intermediate term expectations for corporate profits and after another weak jobs report in early September, Chairman Bernanke once again commented that the Federal Reserve stands ready to intervene should there be further signs that the economy is weakening.With interest rates at virtually zero, the next round of quantitative easing (“QE2”) would likely consist of the Fed purchasing long-term Treasuries in an effort to drive long term rates lower and encourage mortgage refinancing and capital spending.Further supporting investors’ confidence in a long lasting, low interest rate environment was the 10-year Treasury bond yield hitting levels last seen at the depths of the financial crisis.With this commitment from the Fed in place, the market began to view weaker economic data as an increasing signal that QE2 would likely occur in the coming months and the market reacted positively. Additionally, throughout September, the dollar continued to decline, thus increasing investor confidence in U.S. export potential, and sparking a strong commodity rally.The weakness in the dollar also benefits foreign sourced earnings for U.S. companies through the currency translation effect.The extremely high correlation of returns between stocks in the benchmark has been a source of frustration to active managers because company fundamental factors have been less important to the relative performance of a stock.However, it appears that the impact of macroeconomic events on individual stocks is subsiding as investors start to once again focus more on company fundamentals.We hope that continues and correlations return to more normal levels, which allows stock selection the opportunity to differentiate itself. Currently, our company research and economic indicators lead us to think that the recovery in the U.S. will be slower than normal, but still a recovery and not a double dip.Longer term, our companies consistently expect higher revenue growth rates in the developing countries of the world compared to the U.S., Europe, and Japan.Therefore, the portfolio continues to have a tilt towards companies with exposure to world growth relative to the benchmark.Our investment process focuses on high quality businesses with strong balance sheets and operating cash flows. As we muddle through a recovery beset with challenges, we believe it’s these types of businesses that should outperform and potentially reward investors. 4 TCM GROWTH FUNDS Thank you for your continued confidence and trust in managing your assets. Again, please see the following pages for the discussions on the individual Funds. Sincerely, Richard J. Johnson Jeff B. Curtis Chief Investment Officer President This material must be preceded or accompanied by a current prospectus. Please refer to the prospectus for important information about the Funds, including investment objectives, risks and expenses. Past performance is no guarantee of future results. This report reflects our views, opinions and portfolio holdings as of September 30, 2010, the end of the reporting period.These views are subject to change at any time based on market and other conditions and we disclaim any responsibility to update these views.The views should not be relied on as investment advice or an indication of trading intent on behalf of the Funds. Mutual fund investing involves risk, principal loss is possible.The Funds invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Please refer to the Schedule of Investments for a complete listing of each Fund’s holdings. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Lipper Analytical Services, Inc. is an independent mutual fund research and ranking agency.Each Lipper average represents a universe of funds with similar investment objectives. The Chicago Board Options Exchange Volatility Index (VIX) is calculated based on option activity and is used as an indicator of investor sentiment, with high values implying pessimism and low values implying optimism. The Russell 2000® Index and the Russell 2500™ Index measure the performance of the 2,000 and 2,500, respectively, smallest companies in the Russell 3000® Index. The Russell 2000® Growth Index and the Russell 2500™ Growth Index are unmanaged indices representing those Russell 2000® Index and Russell 2500™ Index companies with higher price-to-book ratios and future projected earnings according to the Frank Russell Company.The Dow Jones Industrial Average is an unmanaged index of common stocks comprised of major industrial companies and assumes reinvestment of dividends. One cannot invest directly in an index. Operating cash flow refers to the amount of cash a company generates from the revenues it brings in, excluding costs associated with long-term investment on capital items or investment in securities. 5 TCM SMALL CAP GROWTH FUND PERFORMANCE DISCUSSION Fiscal Year Performance Overview.Quarterly returns for the one year ended September 30, 2010 for the Small Cap Fund as well as the Russell 2000® Growth Index, the Fund’s benchmark, and the average small cap growth fund in the Lipper universe were: Small Cap Fund Russell 2000® Growth Lipper Average 4th Quarter 2009 4.61% 4.14% 4.92% 1st Quarter 2010 5.93% 7.61% 7.32% 2nd Quarter 2010 -11.00% -9.22% -9.20% 3rd Quarter 2010 11.10% 12.83% 12.08% Longer term performance for the Small Cap Fund is set forth in the chart and table that follows this narrative.The Small Cap Fund closed to new investors in January 2007 and remains closed. Performance Attribution – Year in Review.Below is a summary of performance attribution for each of the past four quarters. Fourth Quarter 2009.Investor focus in the fourth quarter turned towards higher quality stocks, as opposed to the second and third quarters of 2009, where the greatest price appreciation largely came from micro cap, lower quality, and higher debt names.The increased importance of fundamentals was positive for the Fund compared to the prior two quarters.For the fourth quarter, stock selection contributed to our relative outperformance by the Small Cap Fund with positive selection in Telecomm, Energy, Industrials and Technology being somewhat offset by our selection in Materials and Consumer Staples. First Quarter 2010.The market continued its march upward during the first quarter, albeit with some volatility that included a significant selloff starting in mid-January which lasted until early February.For the first quarter, all of our relative underperformance was attributable to the effect of our sector weights and cash, as sectors that we were underweight (Consumer Discretionary and Healthcare) outperformed and sectors that we were overweight (Technology, Materials and Industrials) underperformed the benchmark return.This was mostly due to the market correction in the second half of January, partly caused by China’s monetary tightening, which put a “scare” into stocks with significant exposure to global growth. Second Quarter 2010.After a reasonably stable start to the quarter, the stock market sold off significantly starting in the third week of April in the face of growing investor fears that macroeconomic stresses would negatively impact the pace of future economic growth.In addition to those concerns, the dollar strengthened as investors fled to safety due to the Euro crisis, and as a result the stock prices of 6 TCM SMALL CAP GROWTH FUND PERFORMANCE DISCUSSION (Continued) companies exposed to world growth drivers suffered the most.A rapidly strengthening dollar tends to hurt the pricing of global commodities, including oil, minerals, and metals.While we took action to reduce the Fund’s weighting in stocks that are highly exposed to European economies (and the Euro currency) and a possible slowing in emerging market growth, the Fund struggled against the benchmark in this environment due largely to underperformance of stocks with more international exposure.With respect to economic sector attribution, relative performance was attributable to negative stock selection in Industrials, Materials, Consumer Discretionary and Financials, offset by positive selection in Health Care and Technology. Third Quarter 2010.After a severe second quarter correction, the markets struggled to find consistent footing in the first two months of the third quarter as a positive July was essentially offset by a negative August.The markets roared to life in September based on investor perception that the Fed would be exceptionally accommodating in a continuing weak economy.While the Small Cap Fund held up well during the significant selloff in August, the portfolio lagged the benchmark overall for the quarter.With respect to sector attribution, our stock selection did not keep up to the benchmark in Healthcare, Information Technology and Energy.In addition, our cash position accounted for almost half of our total underperformance in such a strong quarter. Top and Bottom Contributing Stocks.The top and bottom five contributing stocks to absolute performance for the 2010 fiscal year were: Average Contribution Top Five Weight (%) to Returns (%) Core Laboratories (oil and gas reservoir services) HMS Holdings (cost management services) Aruba Networks (enterprise networks) Netezza (data warehouse appliances) Verifone (electronic payment products) Average Contribution Bottom Five Weight (%) to Returns (%) Foster Wheeler (energy engineering and construction) -0.51 Patriot Coal (metallurgical coal) -0.39 Solarwinds (enterprise information technology) -0.38 Orion Marine Group (marine construction) -0.36 Verigy (semiconductor test systems) -0.36 7 TCM SMALL CAP GROWTH FUND VALUE OF $100,000 VS. RUSSELL 2000® GROWTH INDEX Average Annual Returns for the periods ended September 30, 2010 Since Inception One Year Three Year Five Year (10/1/2004) TCM Small Cap Growth Fund 9.53% -9.16% 1.64% 5.96% Russell 2000® Growth Index 14.79% -3.75% 2.35% 4.80% Lipper Small Cap Growth Average 14.86% -5.54% 1.36% 4.17% This chart illustrates the performance of a hypothetical $100,000 investment made on October 1, 2004, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-536-3230. The Fund imposes a 1% redemption fee on shares held for less than 60 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 8 TCM SMALL CAP GROWTH FUND FUND INFORMATION at September 30, 2010 (Unaudited) Basic Fund Facts Ticker Symbol TCMSX Inception Date 10/1/04 Total Net Assets $491 million Total Operating Expenses 0.92% Top Ten Holdings (% of net assets) MICROS Systems, Inc. 2.1% Ansys, Inc. 1.7% NICE Systems Ltd. - ADR 2.0% Core Laboratories NV 1.7% ADTRAN, Inc. 2.0% Genesee & Wyoming, Inc. 1.7% HMS Holdings Corp. 1.8% Affiliated Managers Group, Inc. 1.6% Cepheid 1.8% SuccessFactors, Inc. 1.6% Sector Allocation (% of net assets) *Cash equivalents and liabilities in excess of other assets. 9 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2010 Shares Value COMMON STOCKS - 98.7% Aerospace & Defense - 2.5% GeoEye, Inc.* $ HEICO Corp. LMI Aerospace, Inc.* Air Freight & Logistics - 0.8% Hub Group, Inc.* Auto Components - 1.2% LKQ Corp.* Biotechnology - 1.8% Cepheid* Capital Markets - 3.0% Affiliated Managers Group, Inc.* Greenhill & Co., Inc. Chemicals - 3.5% Arch Chemicals, Inc. Ferro Corp.* Nalco Holding Co. STR Holdings, Inc.* Commercial Banks - 0.5% First Interstate BancSystem, Inc. Commercial Services & Supplies - 1.7% Healthcare Services Group, Inc. Tetra Tech, Inc.* Communications Equipment - 4.5% ADTRAN, Inc. Aruba Networks, Inc.* NICE Systems Ltd. - ADR* Computers & Peripherals - 0.9% QLogic Corp.* Construction & Engineering - 4.3% Foster Wheeler AG* KBR, Inc. McDermott International, Inc.* Orion Marine Group, Inc.* URS Corp.* Diversified Telecommunication Services - 1.1% AboveNet, Inc.* Electrical Equipment - 4.9% American Superconductor Corp.* GrafTech International Ltd.* Harbin Electric, Inc.* II-VI, Inc.* Woodward Governor Co. Electronic Equipment & Instruments - 0.7% Power-One, Inc.* Energy Equipment & Services - 3.0% Core Laboratories NV Dril-Quip, Inc.* Helix Energy Solutions Group, Inc.* Health Care Equipment & Supplies - 7.7% American Medical Systems Holdings, Inc.* The Cooper Companies, Inc. IDEXX Laboratories, Inc.* Illumina, Inc.* Masimo Corp. Natus Medical, Inc.* Sirona Dental Systems, Inc.* The accompanying notes are an integral part of these financial statements. 10 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2010 (Continued) Shares Value Health Care Providers & Services - 8.5% Catalyst Health Solutions, Inc* $ Emergency Medical Services Corp.* Health Management Associates, Inc. - Class A* HealthSouth Corp.* HMS Holdings Corp.* IPC The Hospitalist Co, Inc.* MEDNAX, Inc.* Patterson Companies, Inc. Health Care Technology - 0.8% MedAssets, Inc.* Hotels, Restaurants & Leisure - 2.9% Orient-Express Hotels Ltd. - Class A* P. F. Changs China Bistro, Inc. WMS Industries, Inc.* Household Durables - 0.9% Tempur-Pedic International, Inc.* Internet Software & Services - 2.4% Equinix, Inc.* GSI Commerce, Inc.* IT Services - 1.1% VeriFone Holdings, Inc.* Life Sciences Tools & Services - 0.5% ICON PLC - ADR* Machinery - 3.1% Actuant Corp. Kaydon Corp. Westinghouse Air Brake Technologies Corp. Metals & Mining - 2.8% Alpha Natural Resources, Inc.* Haynes International, Inc. Sims Metal Management Ltd. - ADR Oil & Gas Equipment & Services - 0.7% Tesco Corp.* Pharmaceuticals - 1.0% Salix Pharmaceuticals Ltd.* Professional Services - 1.2% Korn/Ferry International* Road & Rail - 2.4% Genesee & Wyoming, Inc.* Knight Transportation, Inc. Semiconductors & Semiconductor Equipment - 10.4% Advanced Energy Industries, Inc.* Brooks Automation, Inc.* Hittite Microwave Corp.* International Rectifier Corp.* Lam Research Corp.* Microsemi Corp.* MIPS Technologies, Inc.* RF Micro Devices, Inc.* Ultratech, Inc.* Varian Semiconductor Equipment Associates, Inc.* The accompanying notes are an integral part of these financial statements. 11 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2010 (Continued) Shares Value Semiconductors & Semiconductor Equipment - 10.4% (Continued) Volterra Semiconductor Corp.* $ Software - 10.0% Advent Software, Inc.* ANSYS, Inc.* Concur Technologies, Inc.* MICROS Systems, Inc.* SuccessFactors, Inc.* Taleo Corp.* Verint Systems, Inc.* Specialty Retail - 3.5% Dick’s Sporting Goods, Inc.* Dress Barn, Inc.* Hibbett Sports, Inc.* OfficeMax, Inc.* Textiles, Apparel & Luxury Goods - 2.2% CROCS, Inc.* Warnaco Group, Inc.* Trading Companies & Distributors - 0.8% Watsco, Inc. Wireless Telecommunication Services - 1.4% SBA Communications Corp. - Class A* TOTAL COMMON STOCKS (Cost $392,834,393) Par SHORT-TERM INVESTMENTS - 3.5% Commercial Paper - 3.5% Intesa Funding, 0.000%, 10/1/10 Shares Money Market Fund - 0.0%# SEI Daily Income Trust Government Fund - Class B, 0.050%(1) TOTAL SHORT-TERM INVESTMENTS (Cost $17,063,392) TOTAL INVESTMENTS IN SECURITIES - 102.2% (Cost $409,897,785) Liabilities in Excess of Other Assets - (2.2)% ) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depository Receipt # Less than 0.05%. 7-day yield as of September 30, 2010. The accompanying notes are an integral part of these financial statements. 12 TCM SMALL-MID CAP GROWTH FUND PERFORMANCE DISCUSSION Performance Overview.Quarterly returns for the one year ended September 30, 2010 for the SMID Cap Fund as well as the Russell 2500™ Growth Index, the Fund’s benchmark were: SMID Cap Fund Russell 2500™ Growth 4th Quarter 2009 4.58% 5.57% 1st Quarter 2010 5.84% 8.81% 2nd Quarter 2010 -12.66% -9.77% 3rd Quarter 2010 15.14% 13.15% Longer term performance for the SMID Cap Fund is set forth in the chart and table that follows this narrative. Performance Attribution – Year in Review.Below is a summary of performance attribution for each of the past four quarters. Fourth Quarter 2009.Investor focus in the fourth quarter turned towards higher quality stocks, as opposed to the second and third quarters of 2009, where the greatest price appreciation largely came from micro cap, lower quality, and higher debt names.The increased importance of fundamentals was positive for the SMID Cap Fund compared to the prior two quarters.For the fourth quarter, positive stock selection in Technology, Energy and Telecomm was more than offset by our selection in Industrials, Materials, Consumer Discretionary and Healthcare.The effect of our sector weights on relative performance was positive, with the portfolio benefiting from our overweight to Technology and our underweight to Healthcare, Financials and Consumer Discretionary. First Quarter 2010.The market continued its march upward during the first quarter, albeit with some volatility that included a significant selloff starting in mid-January which lasted until early February.For the first quarter, a significant portion of our relative underperformance was attributable to the effect of our sector weights and cash, as sectors that we were underweight (Consumer Discretionary and Healthcare) outperformed and sectors that we were overweight (Technology, Materials and Industrials) underperformed the benchmark return.This was mostly due to the market correction in the second half of January, partly caused by China’s monetary tightening, which put a “scare” into stocks with significant exposure to global growth. Second Quarter 2010.After a reasonably stable start to the quarter, the stock market sold off significantly starting in the third week of April in the face of growing investor fears that macroeconomic stresses would negatively impact the pace of future economic growth.In addition to those concerns, the dollar strengthened as investors fled to safety due to the Euro crisis, and as a result the stock prices of 13 TCM SMALL-MID CAP GROWTH FUND PERFORMANCE DISCUSSION (Continued) companies exposed to world growth drivers suffered the most.A rapidly strengthening dollar tends to hurt the pricing of global commodities, including oil, minerals, and metals.While we took action to reduce the Fund’s weighting in stocks that are highly exposed to European economies (and the Euro currency) and a possible slowing in emerging market growth, the Fund struggled against the benchmark in this environment due largely to underperformance of stocks with more international exposure.With respect to economic sector attribution, relative performance was attributable to negative stock selection in Industrials, Materials, Consumer Discretionary and Financials, offset by positive selection in Energy and Technology. Third Quarter 2010.After a severe second quarter correction, the markets struggled to find consistent footing in the first two months of the third quarter as a positive July was essentially offset by a negative August.The markets roared to life in September based on investor perception that the Fed would be exceptionally accommodating in a continuing weak economy.The SMID Cap Fund held up relatively well in this environment, particularly during the significant selloff in August when stocks with a quality bias outperformed.With respect to economic sector attribution, relative outperformance was attributable to positive stock selection in all economic sectors except Healthcare and Consumer Discretionary.Our cash position, however, was a drag on relative performance in such a strong quarter. Top and Bottom Contributing Stocks.The top and bottom five stocks contributing to absolute performance for the fiscal year were: Average Contribution Top Five Weight (%) to Returns (%) F5 Networks (application delivery networking) Core Laboratories (oil and gas reservoir services) Aruba Networks (enterprise networks) Amphenol (electronic and fiber-optic connectors) Verifone (electronic payment products) Average Contribution Bottom Five Weight (%) to Returns (%) Foster Wheeler (energy engineering and construction) -0.51 Orient-Express Hotels (luxury hospitality services) -0.38 Gamestop (video game products) -0.38 Harman International (high fidelity audio products) -0.34 Health Management Assoc. (acute care hospitals) -0.34 14 TCM SMALL-MID CAP GROWTH FUND VALUE OF $100,000 VS. RUSSELL 2500TM GROWTH INDEX Average Annual Returns for the periods ended September 30, 2010 Since Inception One Year Three Year (6/29/2007) TCM Small-Mid Cap Growth Fund 11.30% -8.72% -6.44% Russell 2500™ Growth Index 17.27% -3.41% -2.95% This chart illustrates the performance of a hypothetical $100,000 investment made on June 29, 2007, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-536-3230. The Fund imposes a 1% redemption fee on shares held for less than 60 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 15 TCM SMALL-MID CAP GROWTH FUND FUND INFORMATION at September 30, 2010 (Unaudited) Basic Fund Facts Ticker Symbol TCMMX Inception Date 6/29/07 Total Net Assets $235 million Total Operating Expenses 0.95% Top Ten Holdings (% of net assets) Amphenol Corp. 2.9% ADTRAN, Inc. 1.7% ANSYS, Inc. 2.1% Alberto-Culver Co. 1.6% MICROS Systems, Inc. 2.0% Core Laboratories NV 1.6% NICE Systems Ltd. - ADR 1.9% Concur Technologies, Inc. 1.6% Genesee & Wyoming, Inc. 1.7% Affiliated Managers Group, Inc. 1.5% Sector Allocation (% of net assets) *Cash equivalents and liabilities in excess of other assets. 16 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2010 Shares Value COMMON STOCKS - 98.9% Aerospace & Defense - 1.1% TransDigm Group, Inc. $ Auto Components - 1.2% LKQ Corp.* Biotechnology - 1.2% United Therapeutics Corp* Capital Markets - 4.7% Affiliated Managers Group, Inc.* Greenhill & Co., Inc. Lazard Ltd. Och-Ziff Capital Management Group, LLC Chemicals - 4.4% Ferro Corp.* Nalco Holding Co. RPM International, Inc. The Scotts Miracle-Gro Co. Commercial Services & Supplies - 1.3% Copart, Inc.* Communications Equipment - 4.9% ADTRAN, Inc. Aruba Networks, Inc.* F5 Networks, Inc.* NICE Systems Ltd. - ADR* Computers & Peripherals - 0.7% QLogic Corp.* Construction & Engineering - 3.2% Foster Wheeler AG* KBR, Inc. McDermott International, Inc.* URS Corp.* Diversified Financial Services - 2.0% IntercontinentalExchange, Inc.* MSCI, Inc.* Electrical Equipment - 4.5% GrafTech International Ltd.* Roper Industries, Inc. Sensata Technologies Holding BV -Class A* Woodward Governor Co. Electronic Equipment & Instruments - 4.0% Amphenol Corp. - Class A Trimble Navigation Ltd.* Energy Equipment & Services - 2.8% Core Laboratories NV Helix Energy Solutions Group, Inc.* Oceaneering International, Inc.* Health Care Equipment & Supplies - 3.8% The Cooper Companies, Inc. IDEXX Laboratories, Inc.* Illumina, Inc.* Health Care Providers & Services - 5.8% Brookdale Senior Living, Inc.* Catalyst Health Solutions, Inc* The accompanying notes are an integral part of these financial statements. 17 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2010 (Continued) Shares Value Health Care Providers & Services - 5.8% (Continued) Emergency Medical Services Corp.* $ Health Management Associates, Inc.- Class A* HealthSouth Corp.* MEDNAX, Inc.* Patterson Companies, Inc. Health Care Technology - 0.7% Allscripts-Misys Healthcare Solutions, Inc.* Hotels, Restaurants & Leisure - 2.6% MGM Resorts International* P.F. Chang’s China Bistro, Inc. WMS Industries, Inc.* Household Durables - 1.6% Harman International Industries, Inc.* Tempur-Pedic International, Inc.* Internet & Catalog Retail - 1.2% Expedia, Inc. Internet Software & Services - 1.4% Equinix, Inc.* IT Services - 1.1% VeriFone Holdings, Inc.* Life Sciences Tools & Services - 1.4% ICON PLC - ADR* Techne Corp. Machinery - 3.8% Actuant Corp. Joy Global, Inc. Kennametal, Inc. Westinghouse Air Brake Technologies Corp. Metals & Mining - 4.4% Alpha Natural Resources, Inc.* Sims Metal Management Ltd. - ADR Titanium Metals Corp.* Walter Energy, Inc. Oil & Gas Extraction - 0.2% Forest Oil Corp.* Personal Products - 1.6% Alberto-Culver Co. Pharmaceuticals - 0.8% Salix Pharmaceuticals Ltd.* Professional Services - 1.8% Manpower, Inc. Robert Half International, Inc. Road & Rail - 3.2% Genesee & Wyoming, Inc.* JB Hunt Transport Services, Inc. Knight Transportation, Inc. Semiconductors & Semiconductor Equipment - 6.9% Atmel Corp.* Hittite Microwave Corp.* International Rectifier Corp.* Lam Research Corp.* The accompanying notes are an integral part of these financial statements. 18 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2010 (Continued) Shares Value Semiconductors & Semiconductor Equipment - 6.9% (Continued) Microsemi Corp.* $ RF Micro Devices, Inc.* Varian Semiconductor Equipment Associates, Inc.* Software - 8.5% ANSYS, Inc.* Concur Technologies, Inc.* Informatica Corp.* MICROS Systems, Inc.* SuccessFactors, Inc.* Verint Systems, Inc.* Specialty Retail - 4.6% Dick’s Sporting Goods, Inc.* Dress Barn, Inc.* Guess?, Inc. O’Reilly Automotive, Inc.* OfficeMax, Inc.* Textiles, Apparel & Luxury Goods - 2.2% CROCS, Inc.* Warnaco Group, Inc.* Trading Companies & Distributors - 2.7% Fastenal Co. MSC Industrial Direct, Inc. Watsco, Inc. Wireless Telecommunication Services - 2.6% NII Holdings, Inc.* SBA Communications Corp. - Class A* TOTAL COMMON STOCKS (Cost $199,366,389) Par SHORT-TERM INVESTMENTS - 0.5% Commercial Paper - 0.5% Intesa Funding, 0.000%, 10/1/10 Shares Money Market Fund - 0.0%# SEI Daily Income Trust Government Fund - Class B, 0.050%(1) TOTAL SHORT-TERM INVESTMENTS (Cost $1,220,941) TOTAL INVESTMENTS IN SECURITIES - 99.4% (Cost $200,587,330) Other Assets in Excess of Liabilities - 0.6% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depository Receipt # Less than 0.05%. 7-day yield as of September 30, 2010. The accompanying notes are an integral part of these financial statements. 19 TCM GROWTH FUNDS EXPENSE EXAMPLE For the Six Months Ended September 30, 2010 (Unaudited) As a shareholder of the TCM Small Cap Growth Fund and the TCM Small – Mid Cap Growth Fund (the “Funds”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (04/01/10 - 9/30/10). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently, a $15.00 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem your shares less than 60 days after you purchase them.To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Funds and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the 20 TCM GROWTH FUNDS EXPENSE EXAMPLE For the Six Months Ended September 30, 2010 (Unaudited) (Continued) Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. TCM Small Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During the Period 04/01/10 9/30/10 04/01/10 – 9/30/10* Actual $ 988 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 0.92% multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). TCM Small-Mid Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During the Period 04/01/10 9/30/10 04/01/10 – 9/30/10** Actual Hypothetical (5% return before expenses) ** Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 0.95% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). 21 TCM GROWTH FUNDS STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2010 TCM Small Cap TCM Small-Mid Growth Fund Cap Growth Fund ASSETS Investments in securities, at value (cost $409,897,785 and $200,587,330, respectively) (Note 2) $ $ Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Investment advisory fees, net Administration fees Fund accounting fees Custody fees Transfer agent fees Chief compliance officer fees Other accrued expenses Total liabilities NET ASSETS $ $ Net asset value, offering and redemption price per share ($491,135,612/19,875,397 and $235,018,178/14,643,142, respectively, shares outstanding; unlimited number of shares authorized without par value) $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income — Accumulated net realized loss on investments ) ) Net unrealized appreciation on investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 22 TCM GROWTH FUNDS STATEMENTS OF OPERATIONS For the Year Ended September 30, 2010 TCM Small Cap TCM Small-Mid Growth Fund Cap Growth Fund INVESTMENT INCOME Income Dividends (net of foreign withholding tax of $18,440 and $8,667, respectively) $ $ Interest Other income — Total investment income EXPENSES (Note 3) Investment advisory fees Administration fees Fund accounting fees Custody fees Registration fees Transfer agent fees Reports to shareholders Audit fees Trustee fees Miscellaneous expenses Chief Compliance Officer fees Legal fees Insurance expense Total expenses Less: fees waived — ) Net Expenses Net investment loss ) ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. 23 TCM SMALL CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended September 30, 2010 September 30, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Change in net unrealized appreciation on investments Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a)(b) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of year End of year $ $ (a) Summary of capital share transactions is as follows: Year Ended Year Ended September 30, 2010 September 30, 2009 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — Shares redeemed (b) Net increase (decrease) ) $ ) $ (b) Net of redemption fees of $418 and $8,881, respectively. The accompanying notes are an integral part of these financial statements. 24 TCM SMALL-MID CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended September 30, 2010 September 30, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Change in net unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ — (a) Summary of capital share transactions is as follows: Year Ended Year Ended September 30, 2010 September 30, 2009 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — Shares redeemed ) Net increase $ $ (b) Net of redemption fees of $567 and $15, respectively. The accompanying notes are an integral part of these financial statements. 25 TCM SMALL CAP GROWTH FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each year Year Ended September 30, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS: Net investment loss ) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net realized gain — — ) ) ) Distribution in excess — — ) — — Total distributions — — ) ) ) Paid-in capital from redemption fees (Note 2) —
